Case: 18-60822      Document: 00515004481         Page: 1    Date Filed: 06/20/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 18-60822                             FILED
                                  Summary Calendar                       June 20, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
In the Matter of: TROY LEE ROGERS

              Debtor

SOUTHERN FINANCE L.L.C., SUCCESSOR IN INTEREST TO PIKCO
FINANCE, INCORPORATED,

              Appellee

v.

TROY LEE ROGERS,

              Appellant




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CV-213


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Southern Finance, L.L.C., one of Troy Lee Roger’s creditors, filed an
adversary proceeding against Rogers in his Chapter 13 bankruptcy case. It


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60822    Document: 00515004481     Page: 2   Date Filed: 06/20/2019



                                 No. 18-60822
sought a determination that Rogers’s debt to it was nondischargeable. Rogers
filed counterclaims for violation of the Truth in Lending Act and state law
fraud, and the parties filed cross motions for summary judgment on Rogers’s
counterclaims. Because the claims in the adversary proceeding were non-core
and Southern Finance did not consent to the bankruptcy court entering a final
order, the bankruptcy court issued proposed findings of fact and conclusions of
law. See 28 U.S.C. § 157(c)(1). The district court adopted the bankruptcy
court’s findings and conclusions, denying Rogers’s summary judgment motion
and granting Southern Finance’s.
      Rogers appeals the district court’s order, asserting 28 U.S.C. § 1291 as
the basis for our jurisdiction.     Southern Finance argues that we lack
jurisdiction because its claim in the adversary proceeding is pending. We
agree.    Because the district court’s order disposes only of Rogers’s
counterclaims and Southern Finance’s claims are still live in the bankruptcy
court, the district court’s order is not a final decision. See Walters v. Country
Credit, L.L.C., No. 18-60803, 2019 WL 2158833, at *1 (5th Cir. May 16, 2019)
(per curiam) (unpublished) (dismissing appellant-debtor’s appeal of district
court’s summary judgment order because two of his four claims remained
pending in bankruptcy court); see also In re Wood & Locker, Inc., 868 F.2d 139,
144 (5th Cir. 1998) (holding that we lack jurisdiction over appeals from a
bankruptcy court order when the order “adjudicates fewer than all the claims
. . . in an adversary proceeding”); FED. R. CIV. P. 54(b). We have jurisdiction
only over final decisions. 28 U.S.C. § 1291. Thus, we DISMISS Rogers’s appeal
and REMAND.




                                       2